EXHIBIT 10.9

HESKA CORPORATION 1997 STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT

(EMPLOYEES AND CONSULTANTS)

Tax Treatment                                                               
This option is intended to be an incentive stock option under section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant.

 


VESTING/

Exercisability                                                                    
This option vests and becomes exercisable in installments, as shown in the
Notice of Stock Option Grant.  In addition, this option shall vest and become
exercisable in full if one of the following events occurs:

 

·                       Your service as an Employee, Consultant or Outside
Director of the Company or a Subsidiary terminates because of death, or

 

·                       The Company is a party to a merger or other
reorganization while you are an Employee or Consultant of the Company or a
Subsidiary, this option is not continued by the Company and is not assumed by
the surviving corporation or its parent, and the surviving corporation or its
parent does not substitute its own option for this option, or

 

·                       The Company is subject to a “Change in Control” while
you are an Employee or Consultant of the Company or a Subsidiary and, within 12
months after the Change in Control, the surviving entity terminates your service
without your consent and without Cause, as defined below.  If the surviving
entity demotes you to a lower position, materially reduces your authority or
responsibilities, materially reduces your total compensation or announces its
intention to relocate your principal place of work by more than 20 miles, then
that action will be treated as a termination of your service.

 

·                       “Cause” shall mean (i) your failure to perform your
assigned duties or responsibilities as an Employee or Consultant of the Company
or a Subsidiary (other than a failure resulting from total and permanent
disability, as discussed below) after notice thereof from the Company describing
your failure to perform such duties or responsibilities; (ii) your material
breach of any confidentiality agreement or invention assignment agreement
between you and the Company or a Subsidiary; (iii) your engaging in any act of
dishonesty, fraud, misrepresentation, moral turpitude or misappropriation of
material property that was or is materially injurious to the Company or its
affiliates; (iv) your violation of any federal or state law or regulation
applicable to the Company’s


--------------------------------------------------------------------------------


                             business; or (v) your being convicted of, or
entering a plea of nolo contendere to, any crime.

 

No additional shares become vested after your service as an Employee, Consultant
or Outside Director of the Company or a Subsidiary has terminated for any reason
other than those outlined herein.

 

Term                                                                                                                 
This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant.  (It will expire earlier if your
service terminates, as described below.)

 

Regular Termination                            If your service as an Employee,
Consultant or Outside Director of the Company or a Subsidiary terminates for any
reason except death or total and permanent disability, then this option will
expire at the close of business at Company headquarters on the date three months
after your termination date.  The Company determines when your service
terminates for this purpose.

 

Death                                                                                                               
If your service as an Employee, Consultant or Outside Director of the Company or
a Subsidiary terminates because of your death, then this option will expire at
the close of business at Company headquarters on the date 12 months after the
date of death.

 

Disability                                                                                          
If your service as an Employee, Consultant or Outside Director of the Company or
a Subsidiary terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

Leaves of Absence                                             Vesting of this
option shall be suspended during any unpaid leave of absence unless continued
vesting is required by the terms of the leave or by applicable law.

 

For purposes of this option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the
Company approved your leave in writing and if continued crediting of service is
required by the terms of the leave or by applicable law.

 

For purposes of incentive stock options, no such leave may exceed 90 days,
unless reemployment upon expiration of such leave is guaranteed by the terms of
the leave or by applicable law.  If reemployment upon expiration of a leave of
absence approved by the Company is not so


--------------------------------------------------------------------------------


guaranteed, then three months following the 91st day of such leave, an incentive
stock option shall cease to be treated as an incentive stock option and shall be
treated for tax purposes as a nonstatutory option.

 

Unless you immediately return to active work when the approved leave ends, your
service will terminate.

 

Restrictions on Exercise          The Company will not permit you to exercise
this option if the issuance of shares at that time would violate any law or
regulation.

 

Notice of Exercise                                              When you wish to
exercise this option, you must notify the Company by filing the proper “Notice
of Exercise” form at the address given on the form.  Your notice must specify
how many shares you wish to purchase.  The exercise will be effective when the
Company receives the Notice of Exercise with the option exercise payment
described herein.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

Form of Payment                                                    When you
submit your notice of exercise, you must include payment of the option exercise
price for the shares you are purchasing.  Payment may be made in one (or a
combination of two or more) of the following forms:

 

·                  Your personal check, a cashier’s check or a money order.

 

·                  Certificates for shares of Company stock that you own, along
with any forms needed to affect a transfer of those shares to the Company.  The
value of the shares, determined as of the effective date of the option exercise,
will be applied to the option exercise price. However, you may not surrender
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

·                  Irrevocable directions to a securities broker approved by the
Company to sell all or part of your option shares and to deliver to the Company
proceeds from the sale in an amount sufficient to pay the option exercise price
and any withholding taxes.  (The balance of the sale proceeds, if any, will be
delivered to you.)  The directions must be given by signing a special “Notice of
Exercise” form provided by the Company.

 

Withholding

Taxes and Stock

Withholding                                                                          
You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.  These arrangements may include (with the
Company’s approval) withholding shares of Company stock that otherwise would be
issued to you when you


--------------------------------------------------------------------------------


exercise this option.  The value of these shares, determined as of the effective
date of the option exercise, will be applied to the withholding taxes.

 

Restrictions on Resale                    By signing this Agreement, you agree
not to sell any option shares at a time when applicable laws, Company policies
or an agreement between the Company and its underwriters prohibit a sale.  This
restriction will apply as long as you are an Employee, Consultant or Outside
Director of the Company or a Subsidiary.

 

Transfer of Option                                          Prior to your death,
only you may exercise this option.  You cannot transfer or assign this option. 
For instance, you may not sell this option or use it as security for a loan. 
You may, however, dispose of this option in your will, by the laws of descent
and distribution or through a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

Retention Rights                                                   Neither your
option nor this Agreement give you the right to be employed or otherwise
retained by the Company or a Subsidiary in any capacity.  The Company or a
Subsidiary reserves the right to terminate your service at any time, with or
without cause.

 

Stockholder Rights                                     You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this option by giving the required notice to the Company and paying the exercise
price.

 

Applicable Law                                                              This
Agreement will be interpreted and enforced under the laws of the State of
Colorado (without giving effect to its conflict of laws provisions).

The Plan and

Other Agreements                                         The 1997 Stock
Incentive Plan is incorporated in this Agreement by reference.  Unless otherwise
defined herein, all capitalized terms herein have the same defined meanings as
in the 1997 Stock Incentive Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option.  Any prior agreements, commitments or
negotiations concerning this option are superseded.  This Agreement may be
amended only by another written agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE 1997 STOCK INCENTIVE PLAN.

 


--------------------------------------------------------------------------------